Citation Nr: 1448398	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-17 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hearing loss, right ear.

2. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to and initial rating in excess of 30 percent for service-connected coronary artery disease (CAD).

4. Entitlement to total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to September 1967. 

The instant matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010, January 2011, and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In the February 2010 decision, the RO denied the Veteran's claim for service connection for right ear hearing loss and granted service connection for PTSD with an evaluation of 30 percent.  In the January 2011 decision, the RO granted service connection for CAD with an evaluation of 30 percent.  In the December 2011 decision, the RO denied entitlement to TDIU.

The Board notes that the issues of entitlement to an initial rating in excess of 30 percent for PTSD, an initial rating in excess of 30 percent for CAD, and to TDIU were not certified for appeal. However, a review of the record shows that, as noted above, the Veteran was awarded service connection for PTSD, rated as 30 percent disabling, by way of a February 2010 rating decision, was awarded service connection for CAD, rated as 30 percent disabling, by way of a January 2011 rating decision, and was denied entitlement to TDIU by way of a December 2011 rating decision.   In May 2012, the Veteran submitted a statement which the RO broadly construed as a notice of disagreement as to, among other things, the ratings assigned for the Veteran's PTSD and CAD, as well as the denial of TDIU. A statement of the case (SOC) covering, among other things, the issues of entitlement to initial ratings in excess of 30 percent for PTSD and CAD and to TDIU was issued in January 2013 and the Veteran's perfected his appeal as to these issues by the filing of a VA Form 9 (Appeal to the Board of Veteran's Appeals) that same month.  (The Board notes that although the SOC addressed additional issues, the Veteran's appeal was expressly limited to these three issues.)  No further adjudicative actions have been taken on these three matters.  Accordingly, although not certified for appeal, the Board finds that the issues of entitlement to initial ratings in excess of 30 percent for PTSD and CAD and to TDIU are also appropriately before it at this time.

The issues of entitlement to higher initial ratings for PTSD and CAD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1. Right ear hearing loss has been demonstrated based on speech recognition scores using the Maryland CNC Test. 

2. A nexus between the Veteran's in-service acoustic trauma and his current right ear hearing loss is not established.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.321, 3.385, 4.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the RO received the Veteran's claim of service connection for, among other claims, right ear hearing loss in March 2009.  In letters dated in May 2009 and July 2009, the Veteran was notified of the evidence required to substantiate his claim.  Thus, the Board finds that the Veteran has been provided with adequate VCAA notice and was afforded a meaningful opportunity to participate in the development of his claim.  Further, neither the Veteran nor his representative raised an issue with regard to the adequacy of notice provided in this case. 

Regarding the duty to assist, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were met.  All available evidence pertaining to the Veteran's claim has been obtained. The evidence includes his service treatment records (STRs), VA and private treatment records, VA examination reports, Social Security Administration (SSA) records, and lay statement in support of his claim.  Particularly, the record shows that the Veteran was afforded VA audiometric examinations in August 2009 and March 2011.  Both examinations provided medical findings including puretone threshold data and speech discrimination scores required to apply the relevant rating criteria, and adequately address any associated functional impairments.  Further, the Veteran has not identified any outstanding evidence and the Board is aware of none.  Thus, the Board finds that VA has satisfied its duty-to-assist. 
  


II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp 2014); 38 C.F.R. § 3.303 (a), 3.304 (2014).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Here, the Board recognizes that certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Alternatively, for chronic diseases shown in service, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. 

However, in the present case, the Board finds that service connection is not warranted by virtue of 38 C.F.R. § 3.303(b) because the evidence fails to demonstrate the existence of hearing loss in service or of a continuity of symptomatology.  Nor can it be said that right ear hearing loss manifested to a compensable degree within a year of separation from service, as there is no evidence suggestive of hearing loss within a year of service. The one-year presumption for organic disease of the nervous system under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.  Thus, the claim for service connection for right ear hearing loss must be evaluated under 38 C.F.R. § 3.303(a).  

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

Service connection is not precluded "for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley, 5 Vet. App. at 159.  "[W]here there was no evidence of the veteran's hearing disability until many years after separation from service, '[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of section 1110 would be satisfied.'" Id. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

In this matter, the Veteran claims he developed hearing loss in the right ear as a result of his active military service.  Specifically, he asserts that he sustained acoustic trauma during service that included exposure to loud noises such as jets, rifles, artillery, dynamite, incoming mortars, and rockets without hearing protection.  The DD Form 215, correction of DD Form 214, shows that the Veteran received the Combat Action Ribbon.  Because this document verifies combat experiences, VA concedes that the Veteran experienced acoustic trauma in service.  38 U.S.C.A. 1154(b) (West 2002) (noting that in cases where the Veteran engaged in combat with the enemy in active military service, VA will accept as proof satisfactory lay or other evidence of service incurrence or aggravation, if consistent with the circumstances of such service).  As a civilian, the Veteran admits to ten years of exposure to loud noise from riding motorcycles without hearing protection.  

As discussed above, a review of the Veteran's STRs do not show any evidence of hearing loss in service or upon discharge from service.  In August 2009, the Veteran presented for a VA audiometric examination complaining chiefly of hearing loss in the left year.  The Veteran reported that he had his hearing tested about two years prior and that at that time he had "the hearing of a 20 year-old."  A report of that examination noted the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
10
10
10
10
10
LEFT
5
10
25
40
40
28.75

The Veteran's speech recognition score was 98 percent for the right ear and 88 percent for the left ear.

The Veteran also submitted a private audiometric examination report from Suncoast ENT Surgical Specialists dated March 10, 2009.  That report noted the following pure tone thresholds, in decibels:  





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
10
10
15
15
13
LEFT
10
10
15
25
40
20

Attached to that report was a letter from Dr. S.A. which asserted that he had evaluated the Veteran and that the Veteran had tinnitus and sensorineural hearing loss due to noise induced trauma while in active military service.    

In February 2010, the RO granted service connection for hearing loss in the left ear, but denied service connection in the right ear because the medical evidence of record did not show that the Veteran currently had hearing loss that met the criteria for hearing disability under 38 C.F.R. § 3.385.  

In June 2010, the Veteran again underwent a non-VA audiometric examination at the Advanced Family Hearing Aid Center.  That report noted the following pure tone thresholds, in decibels:  





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
5
10
15
25
13
LEFT
10
15
35
50
60
34

That report also recorded the Veteran's speech discrimination scores to be 88 percent for the left ear and 100 percent for the right ear.  

In March 2011, the Veteran submitted for a new VA audiometric examination.  That report noted the following pure tone thresholds, in decibels:  





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
5
5
20
40
13.75
LEFT
10
15
30
45
50
35

The Veteran's speech recognition scores were recorded as 88 percent in the left ear and 92 percent in the right ear.  The clinician reported sensoneural hearing loss in the right ear.  The degree of loss was reported in the "upper limits of normal at 4kHz to mild (26-40 HL) at 6kHz."  

In May 2012, an etiology opinion was given by the VA audiologist who had examined the Veteran in March 2011 regarding the Veteran's right ear hearing loss as demonstrated by his Maryland CNC speech recognition score of 92 percent.  See 38 C.F.R. § 3.385.  The audiologist opined that because hearing in the right ear remained normal through September 2010, approximately 43 years after separation, and because the 2006 Institute of Medicine Report titled Noise and Military Service - Implications for Hearing Loss and Tinnitus concluded that, based on current knowledge, noise induced hearing loss occurs immediately and no scientific support exists for delayed onset of hearing loss, the Veteran's current right ear hearing loss is less likely as not a result of military noise exposure.  

Based upon the foregoing evidence, the Board finds that service connection for the Veteran's right ear hearing loss is not warranted.  The Board has considered the etiology opinions of the VA and private examiners in this case.  In weighing the probative value of the opinions, the Board finds the May 2012 VA opinion more persuasive than Dr. S.A.'s opinion.  The VA examiner reviewed the claims folder, and noted that the Veteran's hearing was normal in the right ear through September 2010.  In addition, the VA examiner cited to medical treatise evidence to support the conclusion that hearing loss was not likely related to remote auditory trauma in service.  On the other hand, the private opinion attached to the March 2009 audiometric examination report did not note whether the examining clinician had reviewed the Veteran's medical history or claims file, nor did the clinician refer to medical treatises in support of his conclusion.  Further, while the clinician did opine that the Veteran had hearing loss due to noise induced trauma during active service, he did not specify which ear he was referring to in the opinion and the examination report attached to his opinion only shows evidence of hearing loss in the left ear.  In fact, that report shows no evidence of any hearing loss in the right ear at that time. Therefore, the Board concludes that this opinion cannot be used to support a finding of service-connection for right ear hearing loss, as right ear hearing loss for VA purposes was not shown at the time that the private clinician rendered his opinion.  For these reasons, the Board finds the VA opinion more convincing and more probative.  

Although the Veteran may believe that his right ear hearing loss is due to his exposure to acoustic trauma in service, the Board recognizes that etiology of dysfunctions and disorders is generally a medical determination and must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of his hearing loss, especially in light of the fact that the evidence fails to demonstrate the onset of hearing right ear loss in service.  See, id.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's in-service acoustic trauma and the current disability, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for right ear hearing loss is denied.  


REMAND

The Veteran asserts that he is entitled to higher initial disability ratings for his service-connected CAD and PTSD.  The Board's review of the record reveals that further action by the AOJ with respect to these claims is warranted.  Additionally, as discussed below, the issue of TDIU must also be remanded.  

At the outset, regarding the Veteran's claim for increased rating for CAD, the Board observes that VA regulations require the AOJ to furnish the Veteran and his representative a supplemental statement of the case (SSOC) if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2014).  In the instant case, the Veteran was furnished an SOC that addressed his CAD disability rating on January 17, 2013. Thereafter, on January 28, 2013, he filed a VA Form 9, wherein he set forth the reasons for why he felt a higher evaluation of his CAD was warranted.  Thereafter, in April 2013, the AOJ received private treatment records dated in March 2011, which contained findings relevant to the severity of the Veteran's CAD.  It does not appear as those these records were duplicative of private treatment records previously considered by the AOJ.  Accordingly, because this additional evidence is pertinent to the issue on appeal, a remand of the Veteran's claim for a higher initial rating for his CAD is required for the issuance of an SSOC.  See 38 C.F.R. § 19.31.  

Also regarding the Veteran's CAD, the Veteran was afforded a VA examination in December 2010 to assess the severity of that disability.  The examiner did not conduct a diagnostic exercise test, but rather noted that the Veteran reported that he could climb stairs slowly, maintain a level walk at a moderate pace, and do moderate housework.  The clinician estimated the Veteran's metabolic equivalents (METs) to be 5-7.  In his January 2013 appeal to the Board, the Veteran noted that his estimated METs did not exclude the number 5, which is included at the lower range of the criteria for a 30 percent disability evaluation and the upper range for a 60 percent evaluation.  See 38 C.F.R. §4.104, Diagnostic Code 7005 (2014).  Further, while an ejection fraction of 60 percent was noted, the clinician indicated that that was based on a 2004 transthoracic echocardiogram.  Notably, this test pre-dates the effective date of the Veteran's award of service connection and the result is far too outdated to be considered contemporaneous or necessarily reflective of the current severity of the Veteran's disability. Given the age of the diagnostic tests referred to in the VA examination, and the fact that the current rating criteria for CAD are largely based on METs results, the claim for CAD must be remanded in order to schedule another VA examination to determine the current severity of the Veteran's disability based on objective test results to the extent possible.  See Palczewski v. Nicholson, 21 Vet. App 174 (2007) (requiring a thorough and contemporaneous medical examination when the record does not adequately reveal the current state of the claimant's disability).

Regarding the claim of entitlement to a higher rating for PTSD, the Veteran was afforded a VA medical examination in March 2011.  However, in his October 2014 statement, the Veteran's representative indicates that the Veteran's symptoms may have increased in severity since the date of his previous examination and specifically requests that the Veteran be afforded a new VA examination.  Given this assertion and the fact that it has been over three and a half years since the Veteran's previous VA examination for PTSD, the Board finds that a remand is necessary so that a new PTSD examination may be scheduled.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (2012); 38 C.F.R. §§ 3.327(a) (2014).

Regarding the issue of entitlement to TDIU, that matter is inextricably intertwined with the claims being remanded because the evidence developed on remand and the outcome of increased rating matters may have a bearing upon whether TDIU is warranted.  As such, the Board will defer action on the issue of entitlement to TDIU until after the issues of entitlement to higher initial ratings for the Veteran's CAD and PTSD have been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all relevant VA treatment records dated since December 2012 are associated with the Veteran's VBMS file.  

2. The AOJ should schedule the Veteran for a VA cardiovascular examination to determine the extent of his service-connected CAD. The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.

All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to calculate properly the Veteran's METs. (The examiner must specify what level of activity warrants the assignment of the estimated METs level.) The examiner should also describe the current status of the Veteran's CAD to include a description of all functional incapacity related to this disability, as well as the need for any current treatment or medication. In addition, the examiner is asked to address the following:

(a) If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should explain the medical reasons that prevent such testing. The examiner should then estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope.

(b) The examiner should discuss the presence or absence of any left ventricular dysfunction--including an ejection fraction (in percentage) (testing to determine the Veteran's current ejection fraction should be undertaken); the number of any episodes of acute congestive heart failure in the past year; and the presence or absence of chronic congestive heart failure.

(c) The examiner should state whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

The examiner should also consider the estimated METs of 5 - 7 noted in the December 2010 VA examination, as well as the Veteran's estimated workload level of 6.5 METs noted during a private evaluation in March 2011, the record of which was submitted to VA in April 2013.  The examiner should then opine to the best of his/her ability whether the Veteran's heart disease has more nearly approximated a workload of greater than 3 METS, but not greater than 5 METs, or a workload of 5 METs, but not greater than 7 METs, since his award of service connection in January 2011.  If the examiner believes that an increase in disability has occurred since November 7, 2006, he/she should so state and provide an approximate date that the increase occurred.  

The examiner should also comment on the effect of the Veteran's CAD on his employability.  A detailed history should be taken regarding the Veteran's employment and education, and the entire claims file should be reviewed.  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected CAD.   

A complete rationale for all opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth. 

3. The AOJ should schedule the Veteran for a VA examination in connection with his claim for a higher evaluation for his PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms and assigning a GAF score under Axis V.  The examiner should review any VA and private treatment records, to include those records received from SSA, the March 2011 VA examination report, and the lay evidence of record regarding the severity of the Veteran's PTSD and provide an assessment of how the Veteran's PTSD symptoms have affected his occupational and social functioning since March 9, 2009.  

The examiner should also comment on the Veteran's level of occupational impairment caused by any PTSD symptoms and assign a GAF score, with its meaning explained in the context of the rating criteria.  If the examiner's assigned GAF score differs from those previously recorded, the examiner should be asked to reconcile his or her findings and conclusions with the GAF scores previously recorded and, to the extent possible, should explain the differences in these GAF scores.

The examiner should be asked to comment on the Veteran's employment and employability and provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment (i.e., whether more than marginal employment would be feasible) consistent with the Veteran's education and occupational experience on account of his PTSD.  The examiner should comment on the Veteran's assertion, as addressed in his counsel's October 2014 submission, that his PTSD led to his alcohol abuse which in turn has resulted in repetitive legal issues and job termination, as well as the argument that the Veteran's PTSD symptomatology would make it impossible for him to complete sedentary work or interact professionally with others.  

4. Thereafter, the RO should readjudicate the issues on appeal, which must include consideration of all evidence received after the issuance of the statement of the case in January 2013.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


